Exhibit 32.2 CERTIFICATION OF PRINCIPAL FINANCIAL OFFICER PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the accompanying Quarterly Report on Form 10-Q ofJBI Inc. for the quarter endedMarch 31, 2013, I, Matthew Ingham, Chief Financial Officer ofJBI Inc., hereby certify pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1. Such Quarterly Report on Form 10-Q for the period ended March 31, 2013, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Quarterly Report on Form 10-Q for the period endedMarch 31, 2013, fairly presents, in all material respects, the financial condition and results of operations ofJBI Inc. Date: May10, 2013 By: /s/ Matthew Ingham Matthew Ingham Chief Financial Officer
